Minimum Standards for Establishing A Mandatory Prevention
and Education Program for all Incoming Students on Campus
BACKGROUND
Violence against women -- including domestic violence, dating violence, sexual assault,
and stalking -- is a serious problem on campuses, as it is across the nation. On campuses,
however, unique issues arise. To address these particular circumstances, Congress created
the Grants to Reduce Violent Crimes Against Women on Campus Program (hereinafter
referred to as the Campus Program). The Campus Program implements certain
provisions of the Higher Education Amendments of 1998, as reauthorized by Congress in
the Violence Against Women Act of 2000 and the Violence Against Women Act of 2005.
The primary purposes of the Campus Program are to develop and strengthen effective
security and investigation strategies to prevent and prosecute domestic violence, dating
violence, sexual assault, and stalking on campuses and to develop and strengthen victim
services in cases involving such crimes against women on campuses.
The Violence Against Women Act of 2005 included a provision stating that grant funds
could be used to “implement and operate education programs for the prevention of
domestic violence, dating violence, sexual assault, and stalking.” In addition, OVW
policy requires campus grantees to establish a mandatory orientation program about
domestic violence, dating violence, sexual assault, and stalking for all incoming students.
The Office on Violence Against Women (OVW), working with the California Coalition
Against Sexual Assault (CALCASA) (the Technical Assistance provider for grantees
under the Campus Program) as well as CALCASA’s National Campus Advisory Board,
has developed guidelines and standards. The following adaptation of these guidelines
and standards is not intended to limit a campus’ ability to develop programming
appropriate for their school. Rather, OVW strongly recommends the proposed activities
outlined in this document be expanded upon as an individual campus deems appropriate
or tailored specifically to meet the needs of an individual campus.

ESTABLISHING A MANDATORY PREVENTION AND EDUCATION PROGRAM FOR ALL
INCOMING STUDENTS

The FY 2007 Campus Program Solicitation requires that all campuses “establish a
mandatory prevention and education program about domestic violence, dating violence,
sexual assault, and stalking for all incoming students (first year students, transfer
students, etc.), working in collaboration with campus and community-based victim
advocacy organizations.”

1

Campuses should carefully consider how to ensure that all incoming (first year students,
transfer students, etc.) students will receive the mandatory orientation. It is essential for
campuses to have a mechanism established to fully account for the participation of each
student in the program. The prevention and education program can and should include a
variety of methods –website, courses, presentations, seminars, theater discussions, letters,
etc..
The program should include information about domestic violence, dating violence, sexual
assault, and stalking. The campuses’ policies and protocols, student code of conduct,
local and national resources, hotlines, legal, medical, mental, and other assistance should
all be addressed in configuring a program. Information provided in the program
curriculum should cover a spectrum of topics including, but not limited to: 1) how to file
internal administrative complaints and local criminal charges; 2) common myths about
the causes of violence against women; 3) the availability of resources for victims; 4)how
to support peers who are victims; 4) sanctions for offenders; and, 5) the benefits of
reporting of violence against women crimes. These sessions are to promote greater
awareness and understanding.
Campuses must coordinate closely with campus and community-based victim advocacy
organizations in creating orientation programs that present information that is
appropriate, sensitive, and respectful to victims needs and recognizes that offenders
should be held accountable. In planning and developing materials for prevention and
education on violence against women issues, many campuses should consider the
following challenges:









Establishing a program that fits the unique needs of their own campuses. The
Campus Program includes institutions that are rural, urban, public, private,
community based, religious affiliated historically black colleges and
universities, and tribal colleges. Prevention and education programs should
reflect the needs of those unique student populations and settings.
The existence of formal and mandatory orientation sessions and/or classes for
all incoming students and incorporating violence against women issues into
those sessions, or how to make such presentations when no established
mandatory or formal orientation exists.
Establishing a mechanism for enforcing the “mandatory” requirement that
incoming students must attend the education and prevention program and
accounting for student participation.
Whether to cover all topics – domestic violence, dating violence, sexual
assault and stalking – in a single session. Determinations on whether to
address topics together or in separate session should be made based on length
of the programs.
Determine the amount of time necessary to address all the relevant issues of
violence against women. Some programs are held over a three-day period
while others may be squeezed into a 3-hour session during which other
campus orientation issues are discussed.

2



Designing the structure, theme, graphics, language and the overall tone of the
program to create a sense of “buy-in” from the students and keep them
engaged so they will retain this important information.

General Considerations
OVW recommends that campuses consider the prevention and education program for
incoming students to be established in three stages in order to maximize the number of
incoming students reached and engage the students in as effective a way as possible. A
three-stage program configured as: pre-orientation/arrival, orientation/arrival, and
on-going give students access to relevant information as they progress in their campus
experience. Creating three stages allows the institutions to use a variety of mediums to
reach students, encompass a greater depth of information, and work within a larger
timeframe. Programs should consider how to track incoming students through these three
stages to ensure participation and completion of the mandatory prevention and education
program. Campuses must work in close collaboration with experts on violence against
women to address these issues in their programming. OVW suggests the following:
Pre-Orientation/Arrival Stage
To satisfy this stage of the orientation requirement, OVW recommends that schools
complete one or more of the following:
9 Send a peer-to-peer letter to every incoming student including information about
services, institutional protocols and policies. Clear definitions of sexual assault,
domestic violence, dating violence should be included. The tone of letter should
be appropriate for underserved populations as well.
9 Include a section in the student and/or orientation handbook that details
information about victim services, institutional protocols and policies, including
clear definitions on what constitutes sexual assault, domestic violence, dating
violence and stalking. The tone of this section should be appropriate for
underserved populations as well.
9 Contact incoming students via email and invite them to participate in a peer
chatroom. The peers staffing these chatrooms should offer follow up on the
violence against women prevention and education information provided in the
pre-orientation letters. These sessions are for general information and should not
cover individual victim issues. It is essential that institutions work with experts in
deriving this activity in the event that a victim in the chat room discloses abuse.
9 Distribute flyers at incoming student orientation and various new student
functions about violence against women issues, services, policies and protocols.
Orientation/Arrival Stage
Given the different types of campuses and their various orientation policies, there is no
one size fits all solution. OVW recognizes that what a large public university schedules
for incoming students will be vastly different from what a small rural community college

3

schedules. Programs should be creative and use all of the campus resources available to
reach the entire population of incoming students.
For those schools that have a formal orientation session/class, the following issues should
be considered while planning and implementing an orientation presentation:
9 Consult with representatives from various Campus departments (include your
grant partners in the coordinated community response effort). For example,
address policies/procedures around violence against women as they apply to
Health/Counseling, Campus Police, Student Athletics, and Student Life and
Residence Halls. Instill the message that violence against women issues are
addressed campus-wide.
9 When planning and delivering the Orientation program, bring in community
response team members to help create the training materials and facilitate the
trainings. Besides reinforcing the partnerships, this will help students identify
available community resources as well.
9 Be conscientious and encompass all different orientation sessions held on campus.
Incoming students enter the campus every quarter, semester, and in addition,
some unique groups may have their own separate orientations: (such as athletes,
specific residence halls, foreign students).
9 Recommended topics to cover in the minimum amount of orientation time:
1.
Campus resources for victims
2.
Definition of what “violence against women” – the crimes of dating
violence, domestic violence, sexual assault and stalking- is, and its
prevalence on college campuses.
3.
Reaffirm university protocols and policies, rules, codes of conduct
around violence against women and
4.
Confidentiality issues
Within the Orientation training, each program should consider employing two or more
distinct formats to reach students in different ways. It is recommended that one of the
strategies involve peer involvement such as men’s groups, peer theatre or peer education.
Please note, especially in schools with mandatory orientation sessions, OVW does not
consider the creation and distribution of CD-rom and print media alone to be sufficient
to complete this program requirement. Incorporating student involvement and/or an
interactive component is strongly encouraged.
For those schools, including many community colleges, that do not have a mandatory
orientation class or session, there may be more of a challenge to meet this program
requirement. These campuses, should attempt to incorporate as many, if not all, of the
recommendations above. However, there are some additional recommendations:
9 Require all incoming students to participate in an online quiz prior to registering
for their classes. Provide them with relevant information and materials before
hand.

4

9 Sponsor seminars, sessions or a” mixer” for new students where a block of time
could be scheduled to speak about issues of VAW and campus services.

Post-Orientation/Ongoing Stage
After the initial “arrival” of incoming students, campuses should continue to schedule
activities (semester/quarter beginning) connected to different campus events and located
at a variety of campus venues. The following activities are recommended:
1. Target season opening athletic events, Greek Rush activities, new student
“fairs”, and/or set up educational and awareness tables outside the
bookstore or student union.
2. Have peers staff the educational and awareness tables.
3. Connect with residence halls RA’s and set up training for them and/or
residence hall residents.
4. Offer a peer theatre presentation for a large group of students.
5. Send out a follow up informational email regarding violence against
women and campus services to all newly registered students. For example,
around St. Valentines Day, send out information regarding dating
violence.
6. Establish a website for program information and articles.
7. Recruit students to get involved in peer education

Conclusion
It is important to remember that institutions should design a mandatory education and
prevention program for all incoming students that serve the unique needs of their specific
campus. The program should be tailored to reflect specific underserved populations of
the campus as well. Campuses should not consider adopting a single recommendation
from those identified above as meeting this program requirement. The recommendations
are made so that campuses might consider a multi-stage approach to meet the program
requirement.

5

